SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party Other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-2 Modine Manufacturing Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: June 28, 2011 1500 DeKoven Avenue Racine, Wisconsin 53403-2552 Notice of Annual Meeting of Shareholders Date: Thursday, July 21, 2011 Time: 9:00 a.m. Place: The Pfister Hotel 424 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Record Date: June 3, 2011 Matters to vote on: 1. Election of the Company-nominated slate of three directors for terms expiring in 2014; 2. Ratification of the appointment of Mary Petrovich to the Board of Directors; 3. Ratification of the appointment of Dr. Suresh Garimella to the Board of Directors; 4. Ratification of the appointment of the Company's independent registered public accounting firm; 5. Amendment and Restatement of 2008 Incentive Compensation Plan; 6. Advisory vote on the Company’s executive compensation; 7. Advisory vote on the frequency of shareholder advisory votes on the Company’s executive compensation; and 8. Consideration of any other matters properly brought before the shareholders at the meeting. By order of the Board of Directors, Margaret C. Kelsey Vice President – Corporate Development, General Counsel and Secretary June 28, 2011 Your vote at the annual meeting is important to us. Please vote your shares of common stock by calling a toll-free telephone number, logging onto the Internet or by completing the enclosed proxy card and returning it in the enclosed envelope. This proxy statement is solicited on behalf of the Board of Directors for use at the 2011 Annual Meeting of Shareholders. This proxy statement and accompanying proxy card are first being sent to shareholders on or about June 28, 2011. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on July 21, 2011 – the Notice and Proxy Statement and 2011 Annual Report on Form 10-K are available at www.proxyvote.com and www.modine.com. TABLE OF CONTENTS Item 1 – Election of Directors 1 Item 2 – Ratification of the Appointment of Mary Petrovich to the Board of Directors 7 Item 3 – Ratification of the Appointment of Dr. Suresh Garimella to the Board of Directors 8 Corporate Governance 9 Security Ownership of Certain Beneficial Owners and Management 13 Compensation of Directors 15 Compensation Discussion and Analysis 16 Compensation Committee Report 26 TABLES 2011 Summary Compensation Table 27 Grants of Plan-Based Awards for Fiscal 2011 29 Outstanding Equity Awards at Fiscal Year End 30 Option Exercises and Stock Vested for Fiscal 2011 31 Pension Benefits Table for Fiscal 2011 32 Nonqualified Deferred Compensation Table for Fiscal 2011 33 Employment Agreements 34 Potential Post-Employment Payments 35 Item 4 - Ratification of the Appointment of the Independent Registered Public Accounting Firm 39 Report of the Audit Committee 40 Item 5 – Amendment and Restatement of 2008 Incentive Compensation Plan 42 Item 6 – Advisory Vote on the Company’s Executive Compensation 48 Item 7 – Advisory Vote on the Frequency of the Shareholder Advisory Vote on the Company’s Executive Compensation 49 Section 16(a) Beneficial Ownership Reporting Compliance 49 Additional Matters 49 General Information about the Annual Meeting and Voting 50 Appendix A – 2008 Incentive Compensation Plan (Amended and Restated Effective May 18, 2011) A-1 Appendix B – Rules of Conduct B-1 Table of Contents ITEM 1 - ELECTION OF DIRECTORS The Board of Directors nominated three current members of the board, David Anderson, Larry Moore and Marsha Williams, to stand for election at the 2011 Annual Meeting of Shareholders. If elected, each director would serve until the 2014 Annual Meeting of Shareholders and the election of his/her successor. The persons appointed as proxies will vote FOR the election of these nominees, unless instructions to the contrary are given to them. The nominees have indicated that they are able and willing to serve as directors. While it is not anticipated that any of the nominees will be unable to take office, if that happens, the proxies will vote FOR the substitute nominee(s) designated by the Board of Directors. The Company's Bylaws provide that each director shall retire at the close of the term in which he or she attains the age of 70 years, except that the provision shall not apply to any director who has been exempted from the provision by a resolution passed by a two-third's vote of the Board of Directors. Dr. Frank Incropera and Vincent Martin, both of whom are current members of the board, are 72 at the end of their current terms and neither will stand for re-election at the 2011 Annual Meeting. The Company’s Amended and Restated Articles of Incorporation provide that the Board of Directors shall be divided into three classes, as nearly equal in number as possible, serving staggered three-year terms. The Board of Directors currently consists of 12 members with three classes of five, four and three directors each. The Board of Directors is seeking ratification of the appointment of two new directors (in Items 2 and 3 below) to join the board immediately after the 2011 Annual Meeting. Assuming the shareholders ratify these appointments, after the 2011 Annual Meeting, the board will continue to consist of 12 members with three classes of five, four and three each. In accordance with the Company’s Bylaws, a director shall hold office until the end of such director’s term and until the director’s successor shall have been elected; there is a decrease in the number of directors or until his or her death, resignation or removal. Vacancies may be filled by the shareholders or the remaining directors. See Selection of Nominees to the Board of Directors below. Qualifications of Modine’s Board of Directors Qualifications of Modine’s Board of Directors as a Governing Entity Modine's board consists of proven business and technology leaders from various industries, disciplines and end markets, who know Modine, its products and its businesses well. For a majority of the members of the board, that knowledge has been gained or enhanced from years of service as Modine board members. For individuals who joined the board more recently, that knowledge was gained in employment with industry leaders in markets important to the Company - commercial vehicle original equipment manufacturers ("OEMs"), off-highway OEMs and developers and manufacturers of commercial HVAC products. The board benefits from the interplay among a technologist at an internationally recognized university; current and former Chief Financial Officers of large, complex public companies; former managers of international public companies; Modine's Chief Executive Officer; and former managers of OEMs in the Company's markets, as well as the experience brought by those who serve on other public company boards. Modine's board consists of dedicated individuals with high integrity and discipline and who have a strong desire to use their skills to govern Modine in a responsible manner. Individual Qualifications of the Members of Modine’s Board of Directors The Board of Directors’ Corporate Governance and Nominating Committee (the “Nominating Committee”), a committee consisting of all of the independent directors of the Company, has determined that the board needs certain specialized expertise as well as broad leadership experience to direct the Company to achieve its strategic goals. The Nominating Committee considers the following qualities and experiences to be necessary for the proper functioning of a board of a responsible, global, technology-driven company: · Business operations leadership; · Relevant industry experience; · Global business experience; · Financial expertise; · Technological expertise; · Corporate governance expertise; and · Financial markets experience. 1 Table of Contents A description of the qualities provided by each board member, including the individuals the ratification of whose service on the board is sought, is included below with the description of the individual’s experience and public company directorships. Board Skills Matrix The chart below summarizes the specific qualifications, attributes, and skills for each director. An “X” in the chart below indicates that the item is a specific reason that the director has been nominated to serve on the board. The lack of an “X” does not mean that the director does not possess that qualification or skill. Rather, an “X” indicates a specific area of focus or expertise of a director on which the board currently relies. Required Expertise Board of Directors Business Operations Leadership Relevant Industry Experience Global Business Experience Financial Expertise Technological Expertise Corporate Governance Expertise Financial Markets Experience Mr.Burke X X X X X Mr.Anderson X X X X Mr.Cooley X X X X Mr.Jones X X X X Mr.Kuester X X X Mr.Moore X X X Mr.Neale X X X Mr.Patterson X X X X Ms.Williams X X X X Mr.Yonker X X Dr.Garimella X Ms.Petrovich X X X X 2011 Nominees for Director The Nominating Committee nominated the following candidates for election as directors. All of the nominees are considered independent under the New York Stock Exchange (“NYSE”) corporate governance rules. The Board of Directors recommends a vote FOR David Anderson, Larry Moore and Marsha Williams. Vote Required for Approval Directors in an uncontested election are elected by a majority of the votes cast by holders of shares of the Company’s common stock entitled to vote in the election at a shareholder meeting at which a quorum is present. Because abstentions and broker non-votes are not considered votes cast, they will not have an effect on the vote. Name Principal Occupation, Directorships and Qualifications Nominees to be Elected for Terms Expiring in 2014: David J. Anderson Age 63 Director since May 2010 Current Position: Experience: Retired. Mr. Anderson retired as President and Chief Executive Officer of Sauer-Danfoss Inc., a worldwide leader in the design, manufacture and sale of engineered hydraulic, electric and electronic systems and components. Mr. Anderson served in this capacity and as a director of Sauer-Danfoss from 2002 until his retirement in 2009. Prior to this, he served in various senior leadership positions in strategic planning, business development and sales and marketing. Public Company Directorships: MTS Systems Corporation; Schnitzer Steel Industries, Inc.; and Sauer-Danfoss Inc. (July 2002 - June 2009; Executive Director and Co-Vice Chairman (June 2008 – June 2009)) 2 Table of Contents Specific Attributes and Skills for Mr. Anderson: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Anderson gained his business operations leadership experience as President and CEO of Sauer-Danfoss Inc. where he gained significant experience and understanding of successfully leading and growing a global, high-technology, industrial company. Relevant Industry Experience Sauer-Danfoss, a company at which Mr. Anderson spent 25 years of his career, develops, manufactures and markets advanced systems for the distribution and control of power in mobile equipment. Over the course of his career with Sauer-Danfoss, Mr. Anderson became thoroughly familiar with the market for products to industrial OEMs. Global Business Experience Mr. Anderson has significant global experience having led the post-merger integration of Sauer-Sandstrand and Danfoss Fluid Power into its end state of 26 manufacturing sites in 11 countries. Corporate Governance Mr. Anderson currently serves on the Board of Directors of two international public companies, and formerly served on the board of Sauer-Danfoss. Larry O. Moore Age 61 Director since May 2010 Current Position: Experience: Retired. Mr. Moore retired as Senior Vice President, Module Centers & Operations of Pratt & Whitney, a division of United Technologies Corporation and a manufacturer of aircraft engines. Mr. Moore served in this capacity from 2002 until his retirement in 2009. Prior to joining Pratt & Whitney, Mr. Moore served in various management positions with Cummins, Inc. and Ford Motor Company. Specific Attributes and Skills for Mr. Moore: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Moore gained his business operations leadership experience, including experience in low cost country sourcing and operational excellence, at United Technologies Corporation where he served as Senior Vice President, Module Centers & Operations for Pratt Whitney, and at Cummins, Inc. where he served in various operations management positions. Relevant Industry Experience Mr. Moore has a deep understanding of the diesel engine markets for off-highway and commercial truck markets gained over his 23 year career in various positions with Volkswagen of America, Inc., General Motors Corporation, Ford Motor Company as well as Cummins and Pratt & Whitney. Global Business Experience Mr. Moore has extensive experience working with global industrial companies. Marsha C. Williams Age 60 Director since 1999 Current Position: Experience: Retired. Ms. Williams recently retired as Senior Vice President and Chief Financial Officer of Orbitz Worldwide, Inc., an online travel company. Ms. Williams served in this capacity from July 2007 until her retirement in December 2010. Prior to joining Orbitz Worldwide, Ms. Williams was Executive Vice President and Chief Financial Officer (2002 – February 2007) of Equity Office Properties Trust, a real estate investment trust. Prior to that time, Ms. Williams was Chief Administrative Officer of Crate and Barrel and served as Vice President and Treasurer of Amoco Corporation; Vice President and Treasurer of Carson Pirie Scott & Company; and Vice President of The First National Bank of Chicago. Public Company Directorships: Chicago Bridge & Iron Company N.V.; Fifth Third Bancorp.; Davis Funds; and Selected Funds (1995 – 2008) 3 Table of Contents Specific Attributes and Skills for Ms. Williams: Expertise Discussion of Skills and Attributes Global Business Experience Ms. Williams was an officer of Orbitz Worldwide and is currently a director of several public companies with global operations. In these roles, Ms. Williams has accumulated extensive knowledge of global finance, capital management, internal controls and human resources. Financial Expertise As the Vice President and CFO of Orbitz and Executive Vice President and CFO of Equity Office Properties Trust, Ms. Williams has significant financial acumen gained in complex, global companies. Corporate Governance Ms. Williams serves on the Board of Directors of several public companies. Financial Markets Experience As the Vice President and CFO of Orbitz and Executive Vice President and CFO of Equity Office Properties Trust, Ms. Williams had significant experience in the financial markets in which the Company competes for financing. Directors Continuing in Service for Terms Expiring in 2012: Frank W. Jones Age 71 Director since 1982 Current Position: Experience: Independent management consultant in Tucson, Arizona. Mr. Jones's forty-five year career in business includes over twenty-five years of service with Giddings & Lewis, Inc., a manufacturer of machine tools and, at that time, a NYSE-listed company, the last five of these years as President and Chief Executive Officer. Mr. Jones served as an officer of the Company in 1986 and 1987. Specific Attributes and Skills for Mr. Jones: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Jones operates a management consulting business and served as the President and Chief Executive Officer of Giddings & Lewis, Inc. Technological Expertise Mr. Jones has a strong background in and knowledge of thermal management technology. Corporate Governance Mr. Jones has been a member of the National Association of Corporate Directors for twenty years and has significant board knowledge and experience as a member of several boards of directors, from which he has gained a thorough understanding of corporate governance matters. Dennis J. Kuester Age 69 Director since 1993 Current Position: Retired. Experience: Mr. Kuester served as the Chief Executive Officer (January 2002 – April 2007) and President (1987 – April 2005) of Marshall & Ilsley Corporation, a Milwaukee, Wisconsin-based bank holding company. Public Company Directorships: Wausau Paper Corporation; Marshall & Ilsley Corporation (Chairman 2005 - 2010); and Metavante Technologies Inc. (2007 - 2009) 4 Table of Contents Specific Attributes and Skills for Mr. Kuester: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Kuester gained his business operations leadership experience as the Chief Executive Officer and President of Marshall & Ilsley Corporation and brings extensive knowledge of strategic planning, economics, business leadership and risk management to the board. Corporate Governance Mr. Kuester has served as a board member of several public corporations. Financial Markets Experience In his tenure with Marshall & Ilsley, Mr. Kuester gained significant experience in the financial markets in which the Company competes for financing. Christopher W. Patterson Age 57 Director since May 2010 Current Position: Retired. Experience: Mr. Patterson retired as President and Chief Executive Officer of Daimler Trucks North America LLC, a leading producer of heavy-duty and medium-duty trucks and specialized commercial vehicles in North America. Mr. Patterson served in this capacity from 2005 until his retirement in 2009. Prior to this he held senior positions, including as Senior Vice President, Service & Parts, with Freightliner LLC (predecessor to Daimler Trucks North America) and other international, commercial truck producers. Public Company Directorships: Finning International Inc., Vancouver, B.C. (Canada) Specific Attributes and Skills for Mr. Patterson: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Patterson gained his business operations leadership experience as the President and Chief Executive Officer of Daimler Trucks North America LLC and brings extensive strategic sales and marketing experience to the Company’s board. Relevant Industry Experience Mr. Patterson has an unparalleled understanding of commercial truck markets and the operations of a global commercial vehicle OEM. Michael T. Yonker Age 68 Director since 1993 Current Position: Retired. Experience: Mr. Yonker was President and Chief Executive Officer (1989 - 1998) of Portec, Inc., a manufacturer of material handling equipment. Throughout his 32 year career in business, Mr. Yonker held a number of senior management positions at several environmental and industrial products firms. Public Company Directorships: Woodward, Inc.; EMCOR Group, Inc.; and Proliance International, Inc. (2005 - 2006) Specific Attributes and Skills for Mr. Yonker: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Yonker gained his business operations leadership experience as the President and Chief Executive Officer of Portec, Inc. and brings expertise in manufacturing, finance, marketing and international business to the board. Corporate Governance Mr. Yonker has significant experience in the oversight of compensation and governance issues gained in his tenure serving on several public company boards. 5 Table of Contents Directors Continuing in Service for Terms Expiring in 2013: Thomas A. Burke Age 54 Director since April 2008 Current Position: Experience: President and Chief Executive Officer of the Company (since April 2008). Mr. Burke joined Modine in May 2005 as Executive Vice President and subsequently served as Executive Vice President and Chief Operating Officer (July 2006 – March 2008). Prior to joining Modine, Mr. Burke worked for nine years in various management positions with Visteon Corporation, a leading supplier of parts and systems to automotive manufacturers, including as Vice President of North American Operations (2002 – May 2005) and Vice President, European and South American Operations (2001 – 2002). Prior to working at Visteon, Mr. Burke worked in positions of increasing responsibility at Ford Motor Company. Specific Attributes and Skills for Mr. Burke: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Burke serves as the President and Chief Executive Officer of the Company. Relevant Industry Experience Mr. Burke has unique knowledge of the challenges, risks and opportunities facing a global supplier of thermal management products to global customers gained through his experience with the Company as well as Visteon Corporation and Ford Motor Company. Mr. Burke’s membership on the board and leadership of the Company’s Executive Council help to ensure that the board is linked to the Company’s management and operations. Global Business Experience Mr. Burke’s extensive operational managerial experience at Ford, Visteon and the Company provide him with significant insight and experience in the operations, challenges and complex issues facing global manufacturing businesses. Technological Expertise Mr. Burke has a strong background in and knowledge of thermal management technology. Corporate Governance Mr. Burke has gained significant corporate governance experience in his role as President and Chief Executive Officer of the Company. Charles P. Cooley Age 55 Director since 2006 Current Position: Senior Vice President and Chief Financial Officer (since April 2009) of The Lubrizol Corporation, a specialty chemical company. Experience: Mr. Cooley joined The Lubrizol Corporation as Vice President and Chief Financial Officer (April 1998 – July 2005) and subsequently served as its Senior Vice President, Treasurer and Chief Financial Officer (July 2005 – April 2009). Prior to joining The Lubrizol Corporation, Mr. Cooley was Assistant Treasurer of Corporate Finance, Atlantic Richfield Company (ARCO) and Vice President, Finance, ARCO Products Company. Specific Attributes and Skills for Mr. Cooley: Expertise Discussion of Skills and Attributes Global Business Experience Mr. Cooley serves as the Chief Financial Officer of Lubrizol, a company with extensive operations throughout the world. Financial Expertise Mr. Cooley has substantial experience as the Chief Financial Officer of Lubrizol including extensive knowledge of complex accounting issues, capital management and internal controls. Corporate Governance In his role at Chief Financial Officer of Lubrizol, Mr. Cooley has significant experience implementing effective corporate governance practices. Financial Markets Experience As the Chief Financial Officer of Lubrizol, Mr. Cooley has significant experience in the financial markets in which the Company competes for financing. 6 Table of Contents Gary L. Neale Age 71 Director since 1977 Current Position: Retired; Chairman of the Board of Modine since April 1, 2008. Experience: Mr. Neale served as the Chief Executive Officer (1993 – July 2005) and President (1994 – 2004) of NiSource, Inc., a holding company for gas and electric utilities and other energy-related subsidiaries. Public Company Directorships: Chicago Bridge & Iron Company N.V.; and NiSource, Inc. (Chairman, 1993 to January 2007) Specific Attributes and Skills for Mr. Neale: Expertise Discussion of Skills and Attributes Business Operations Leadership Mr. Neale gained his business operations leadership experience as the President and Chief Executive Officer of NiSource, Inc. and brings an extensive knowledge of international business, financial acuity and understanding of a large, complex public corporation. Global Business Experience Mr. Neale has extensive knowledge of the Company’s global business, having served on the board during a significant period of expansion of the Company. Mr. Neale contributes to the board not only his strong knowledge of the Company but also his strong leadership skills and insight into large organizations. Corporate Governance Mr. Neale has significant experience in the oversight of audit, compensation and governance issues gained in his tenure serving on public company boards and an unparalleled knowledge of the Company given his long-standing tenure on the Board of Directors. ITEM 2 – RATIFICATION OF THE APPOINTMENT OF MARY PETROVICH TO THE BOARD OF DIRECTORS The Board of Directors recommends a vote FOR ratification of the appointment of Mary Petrovich to the Board of Directors. The Nominating Committee has recommended, and the Board of Directors has appointed, Mary Petrovich to serve as a member of the board effective at the close of the 2011 Annual Meeting of Shareholders, subject to shareholder ratification. The Company’s Amended and Restated Articles of Incorporation provide that the Board of Directors shall be divided into three classes, as nearly equal in number as possible, serving staggered three-year terms. In placing Ms. Petrovich in Class I, the board is balancing the number of directors in each class of directors and accommodating anticipated rotations of standing members off the board. Class I directors do not stand for election until 2013. In order to give shareholders an opportunity to vote on Ms. Petrovich’s initial appointment to the Board of Directors, the board is submitting Ms. Petrovich’s appointment to the shareholders for ratification at the Annual Meeting. If the shareholders do not ratify the appointment, the appointment will not take effect. If the shareholders do ratify the appointment, the appointment will take effect at the close of the Annual Meeting. The Board of Directors determined that Ms. Petrovich is independent under the listing standards of the NYSE. Mary L. Petrovich Age 48 Current Position: General Manager (since December 2008) of AxleTech International, a supplier of off-highway and specialty vehicle drive train systems and components. Experience: Ms. Petrovich has served as the General Manager of AxleTech International since its acquisition by General Dynamics Corporation. Ms. Petrovich served as Chairman and Chief Executive Officer of AxleTech International from 2001 through the December 2008 sale of the company to General Dynamics. Prior to AxleTech International, Ms. Petrovich held various leadership positions with the Driver Controls Division of Dura Automotive Sytems Inc. and AlliedSignal Friction Materials. Public Company Directorships: Woodward, Inc. 7 Table of Contents Specific Attributes and Skills for Ms. Petrovich: Expertise Discussion of Skills and Attributes Business Operations Leadership Ms. Petrovich gained her business operations leadership experience as Chairman and Chief Executive Officer of AxleTech International and as General Manager of AxleTech International after its acquisition by General Dynamics. This experience, together with her operational experience with Six Sigma lean manufacturing techniques, supply chain management and evaluation of new business opportunities, provides the Board with valuable knowledge in its oversight of the Company’s operational efficiency. Relevant Industry Experience Ms. Petrovich has extensive experience in the automotive, off-highway and transportation industries gained in her roles with AxleTech International, Dura Automotive Systems and Allied Signal. Global Business Experience Ms. Petrovich’s extensive managerial experience, as described above, provides her with significant insight and experience in the operations, challenges and complex issues facing global manufacturing businesses. Corporate Governance Experience Ms. Petrovich serves as a member of the Board of Directors of Woodward, Inc. Vote Required for Approval Ratification of this proposal requires the affirmative vote of a majority of votes cast on the proposal, provided a quorum is present. Because abstentions and broker non-votes are not considered votes cast, they will not have an effect on the vote. ITEM 3 – RATIFICATION OF THE APPOINTMENT OF DR. SURESH GARIMELLA TO THE BOARD OF DIRECTORS The Board of Directors recommends a vote FOR ratification of the appointment of Dr. Suresh Garimella to the Board of Directors. The Nominating Committee has recommended, and the Board of Directors has appointed, Dr. Suresh Garimella to serve as a member of the board effective at the close of the 2011 Annual Meeting of Shareholders, subject to shareholder ratification. The Company’s Amended and Restated Articles of Incorporation provide that the Board of Directors shall be divided into three classes, as nearly equal in number as possible, serving staggered three-year terms. In placing Dr. Garimella in Class III, the board is balancing the number of directors in each class of directors and accommodating anticipated rotations of standing members off the board. Class III directors do not stand for election until 2012. In order to give shareholders an opportunity to vote on Dr. Garimella’s initial appointment to the Board of Directors, the board is submitting Dr. Garimella’s appointment to the shareholders for ratification at the Annual Meeting. If the shareholders do not ratify the appointment, the appointment will not take effect. If the shareholders do ratify the appointment, the appointment will take effect at the close of the Annual Meeting. The Board of Directors determined that Dr. Garimella is independent under the listing standards of the NYSE. Dr. Suresh V. Garimella Age 47 Current Position: R. Eugene and Susie E. Goodson Distinguished Professor, Purdue University; Director of the Cooling Technologies Research Center, Purdue University School of Mechanical Engineering and Birck Nanotechnology Center (since 2002) and Jefferson Science Fellow, U.S. Department of State (since August 2010). Experience: Dr. Garimella has served as a professor of Mechanical Engineering at the University of California at Berkeley; University of Wisconsin-Milwaukee; The University of New South Wales, Sydney, Australia; Xi’an JiaoTong University, Xi’an, China; Technical University of Darmstadt, Germany and Purdue University. Dr. Garimella received his Bachelor of Technology in Mechanical Engineering from Indian Institute of Technology, Madras, India, his M.S. in Mechanical Engineering from The Ohio State University and his Ph.D. in Mechanical Engineering from the University of California at Berkley. Specific Attributes and Skills for Dr. Garimella Technological Expertise Dr. Garimella is a renowned expert in thermal management and heat transfer technology, which is central of the success of the Company. 8 Table of Contents Vote Required for Approval Ratification of this proposal requires the affirmative vote of a majority of votes cast on the proposal, provided a quorum is present. Because abstentions and broker non-votes are not considered votes cast, they will not have an effect on the vote. CORPORATE GOVERNANCE The Company's business is managed under the direction of its Board of Directors, pursuant to the laws of the State of Wisconsin, its Amended and Restated Articles of Incorporation and its Bylaws. Members of the Board of Directors are kept informed of the Company's operations through discussions with the CEO and key members of management, by reviewing materials provided to them and by participating in meetings of the Board of Directors and its committees. The Company reviews and evaluates its corporate governance policies and practices, particularly in light of rule changes made by the Securities and Exchange Commission (“SEC”) and the NYSE, and believes that its current policies and practices meet these requirements. The Company’s corporate governance policies, including its Guidelines on Corporate Governance and charters for committees of the board, are available on its website, www.modine.com, and are also available in print to any shareholder or other interested person upon request. Code of Ethics The Company’s Code of Ethics and Business Conduct (the “Code of Ethics”) summarizes the compliance and ethical standards and expectations the Company has for all of its employees, officers (including the principal executive officer, principal financial officer and principal accounting officer) and directors with respect to their conduct in furtherance of Company business. It contains procedures for reporting suspected violations of the Code of Ethics, including procedures for the reporting of questionable accounting or auditing matters or other concerns regarding accounting, internal accounting controls or auditing matters. The Company has established a Business Ethics Program that includes an Internet and phone Helpline through which employees and others may report concerns, anonymously and in confidence, regarding such matters. A copy of the Code of Ethics, as well as further information regarding the Business Ethics Program, is available on the Company’s website, www.modine.com. These materials are also available in print to any shareholder or other interested person upon request. If we make any substantive amendment to the Code of Ethics, we will disclose the nature of such amendment on our website or in a current report on Form 8-K. In addition, if a waiver from the Code of Ethics is granted to an executive officer or director, we will disclose the nature of such waiver on our website, in a press release or in a current report on Form 8-K. Director Independence The Company’s Guidelines on Corporate Governance require that a majority of the board’s members be independent. The Company also believes it is in its best interest to have the President and CEO of the Company serve as a director. At a minimum, to qualify as "independent," a director must meet the independence standards of the NYSE. The Nominating Committee assesses independence on a regular basis, and each director is responsible for bringing to the attention of that committee any changes to his or her status that may affect independence. In addition, the directors complete, on an annual basis, a questionnaire prepared by the Company that is designed to elicit information that the board uses to assess director independence. At least annually, the board reviews the relationships that each director has with the Company. Only those directors that the board affirmatively determines have no material relationship with the Company, and who do not have any of the relationships that prevent independence under the standards of the NYSE, are considered to be independent directors. The board has determined that all of the directors, other than Mr. Burke, are independent within the meaning of the listing standards of the NYSE. The board concluded that none of these directors has any of the relationships with the Company set forth in the NYSE listing standards that prevent independence and had no other business or other relationships with the Company that would preclude a determination of his or her independence. Mr. Burke is not independent given his position as President and CEO of the Company. Certain Relationships and Related Party Transactions The Code of Ethics requires that all officers, employees and directors of the Company avoid any situation that conflicts with the proper discharge of his or her responsibility to the Company or that impairs his or her ability to exercise independence of judgment with respect to the transactions in which he or she is involved for the Company. Significant transactions with the Company’s directors, officers, employees or their relatives, or enterprises in which they have material interests, are not permitted unless such transactions are fully disclosed and approved by the Board of Directors or the Audit Committee as being in the best interest of the Company. 9 Table of Contents Modine is a large global organization that engages in thousands of purchases, sales and other transactions annually. Modine may enter into purchase and sales transactions with other companies, universities and entities in which members of the Board of Directors are employed or are members of the board. Modine enters into these arrangements in the ordinary course of business and at competitive prices and terms. The Company anticipates that similar transactions may occur in the fiscal year ending March 31, 2012. At the end of each fiscal year, each director and officer must respond to a questionnaire that requires him or her to identify any transaction or relationship that occurred during the year or any proposed transaction that involves Modine (or any subsidiary or affiliate of Modine) and that individual, his or her immediate family or any entity with which he, she or such immediate family member is associated. All responses to the questionnaires are reviewed by the Company’s Legal Department and shared with the President and CEO, as appropriate. Based upon such review, there were no related party transactions with respect to persons who were directors or officers during fiscal 2011. Non-Executive Chairman Gary L. Neale is the Non-Executive Chairman of the Board. As Non-Executive Chairman of the Board, Mr. Neale presides over meetings of the shareholders, the Board of Directors and executive sessions of the Board of Directors and carries out such other duties as directed by the Board of Directors. The Company believes this leadership structure is in the best interest of the Company’s shareholders because it allows the Company to benefit from the leadership ability and industry experience that Mr. Neale possesses. Risk Oversight The Board of Directors has overall responsibility for risk oversight for the Company. Management provides the board with information on a regular basis to keep the members of the Board of Directors apprised of risks identified by Company management. These risks, including financial, organizational and strategic risks, are reviewed and discussed with the board as part of the business and operating review conducted at each of the board’s regular meetings. As described below in the Committees of the Board of Directors, the Board of Directors has delegated certain responsibilities to its committees. The committees have oversight of risks that fall within their responsibilities. The Audit Committee has primary oversight of the Company’s financial reporting, internal control and compliance risks. The Officer Nomination and Compensation Committee evaluates the risks arising from the Company’s compensation policies and programs as described in Compensation-Related Risk Assessment below. Company management is responsible for managing risk and the Company’s enterprise risk management program. Selection of Nominees to the Board of Directors The Nominating Committee considers prospective candidates for board membership who are recommended by its members, as well as management, shareholders and independent consultants hired by the Nominating Committee. The Nominating Committee may also decide to engage a professional search firm to assist in identifying qualified candidates. When such a search firm is engaged, the Nominating Committee sets its fees and scope of engagement. Once the Nominating Committee identifies a prospective nominee, it initially determines whether to conduct a full evaluation of the candidate. The Nominating Committee makes its initial determination based on the information provided to it with the recommendation of the prospective candidate, as well as the Nominating Committee's own knowledge of the prospective candidate, which may be supplemented by inquiries to the person making the recommendation or others. The Nominating Committee evaluates the prospective nominee, considering factors it deems appropriate, including the current composition of the board and the evaluations of other prospective nominees. In assessing candidates, the board considers the required areas of expertise set forth above in Item 1 (business operations leadership; relevant industry experience; global business expertise; financial expertise; technological expertise; corporate governance expertise and financial markets experience) as well as issues such as the individual’s education, contribution to diversity of the board and others frequently encountered by a global business. In choosing a candidate for board membership, every effort is made to complement and supplement skills within the existing board and strengthen any identified areas. Further criteria include a candidate's personal and professional ethics, integrity and values, as well as his or her willingness and ability to devote sufficient time to attend meetings and participate effectively on the board. 10 Table of Contents In connection with this evaluation, the board determines whether to interview the prospective nominee. If an interview is warranted, one or more members of the Nominating Committee, and others as appropriate, including the Non-Executive Chairman, will interview prospective nominees. After completing the evaluation and interview, the Nominating Committee makes a recommendation to the board regarding the nomination of a candidate and the board acts on that recommendation. Shareholder Nominations and Recommendations of Director Candidates The Bylaws of the Company provide that any shareholder who is entitled to vote for the election of directors at a meeting called for such purpose may nominate persons for election to the Board of Directors. Shareholders who desire to nominate a person or persons for election to the board must comply with the notice requirements in the Bylaws, a copy of which is available from the Company’s Secretary. For consideration at the 2012 Annual Meeting of Shareholders, nominations must be received by the Secretary no earlier than April 19, 2012 and no later than May 14, 2012. Shareholders who want to submit a recommendation for a director candidate for the board may submit the recommendation to the board using the procedure described below under Shareholder and Other Interested Persons’ Communication with the Board. The Nominating Committee intends to evaluate candidates recommended by shareholders in the same manner that it evaluates other candidates. The Nominating Committee requests that it receive any such recommendations by October 1, 2011 for the 2012 Annual Meeting of Shareholders. Shareholder and Other Interested Persons’ Communication with the Board Shareholders and other interested persons wishing to communicate with the Board of Directors or with a board member (including the Non-Executive Chairman) should address communications to the board or to the particular board member, c/o Secretary, Modine Manufacturing Company, 1500 DeKoven Avenue, Racine, Wisconsin 53403-2552. In accordance with a process approved by the Board of Directors, the Secretary reviews all such correspondence. The Secretary forwards to the board a summary of all such correspondence and copies of all correspondence that, in the opinion of the Secretary, deal with the functions of the board or committees thereof or that she otherwise determines requires their attention. Concerns relating to accounting, internal controls or auditing matters are immediately brought to the attention of the Company's Business Ethics Committee and handled in accordance with procedures established by the Audit Committee with respect to such matters. From time to time, the board may change the process by which shareholders and other interested persons may communicate with the Board of Directors or its members. Please refer to the Company's website, www.modine.com, for any changes to this process. Committees of the Board of Directors Audit Committee The Audit Committee is a separately designated standing committee of the Board of Directors, established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The functions of the Audit Committee are described below in the Report of the Audit Committee in this proxy statement. The charter of the Audit Committee is available on the Company's website, www.modine.com. The Board of Directors has determined that each member of the Audit Committee is “independent” as defined in the corporate governance listing standards of the NYSE relating to audit committees. The Board of Directors has determined that each Audit Committee member satisfies the financial literacy and experience requirements of the NYSE, and that Mr. Cooley (the Chair of the Committee) and Ms. Williams each qualify as an “audit committee financial expert” within the meaning of the SEC rules. Officer Nomination & Compensation Committee The Officer Nomination & Compensation Committee of the Board of Directors (the “ONC Committee”) is composed exclusively of independent directors with no business relationship with the Company, other than in their capacity as directors, and no interlocking relationships with the Company that are subject to disclosure under the rules of the SEC related to proxy statements. The functions of the ONC Committee are described in the Compensation Discussion and Analysis section of this Proxy Statement. The charter of the ONC Committee is available on the Company's website, www.modine.com. 11 Table of Contents Compensation Committee Interlocks and Insider Participation The Company had no “Compensation Committee Interlocks,” as defined by the SEC, during fiscal 2011. Corporate Governance and Nominating Committee The Nominating Committee develops and implements policies and practices relating to corporate governance matters, including reviewing and monitoring implementation of the Company's Guidelines on Corporate Governance and the Code of Ethics; develops and reviews background information on prospective nominees to the board and makes recommendations to the board regarding such persons; supervises the board's annual self-evaluation working with an outside law firm to conduct such evaluation; and works with the ONC Committee, as appropriate, to review and monitor succession plans relating to the CEO and to evaluate the performance of the CEO. The Nominating Committee is composed exclusively of independent directors with no business relationship with the Company, other than in their capacity as directors, and no interlocking relationships with the Company that are subject to disclosure under the rules of the SEC related to proxy statements. The charter of the Nominating Committee is available on the Company's website, www.modine.com. Technology Committee The Technology Committee reviews and makes recommendations, as appropriate, to the entire Board of Directors on major strategies and other subjects related to the Company’s approach, emphasis, and direction with regard to technical innovation and opportunities; the technology acquisition process to assure ongoing business growth; and development and implementation of measurement and tracking systems important to successful innovation. Board Meetings and Committees The Board of Directors held six meetings during the fiscal year ended March 31, 2011 and had the following four standing committees: Audit; Officer Nomination & Compensation; Corporate Governance and Nominating; and Technology. In July of each year, the board selects the members of each of the committees. The table below shows the membership of each committee, the number of times the board and each committee met and the attendance at those meetings. All directors attended at least 75 percent of the aggregate of the board meetings and meetings of committees on which he or she served. Meetings Attended Board Committee David J. Anderson 5 of 5 (100%) Audit2of2(100%) Corp.Gov.3of3(100%) Thomas A. Burke 6 of 6 (100%) Notapplicable Charles P. Cooley 6 of 6 (100%) (Chair)Audit4of4(100%) Corp.Gov.3of3(100%) Tech.2of2(100%) Frank P. Incropera 6 of 6 (100%) Audit4of4(100%) Corp.Gov.3of3(100%) (Chair)Tech.2of2(100%) Frank W. Jones 6 of 6 (100%) Audit3of4(75%) Corp.Gov.3of3(100%) Tech.2of2(100%) Dennis J. Kuester 6 of 6 (100%) ONC6of6(100%) Corp.Gov.3of3(100%) Vincent L. Martin 6 of 6 (100%) ONC6of6(100%) Corp.Gov.3of3(100%) Tech.2of2(100%) Larry O. Moore 5 of 5 (100%) ONC2of2(100%) Corp.Gov.3of3(100%) Gary L. Neale 6 of 6 (100%) Notapplicable Christoper W. Patterson 5 of 5 (100%) ONC2of2(100%) Corp.Gov.3of3(100%) Marsha C. Williams 6 of 6 (100%) Audit4of4(100%) (Chair)ONC6of6(100%) Corp.Gov.3of3(100%) Michael T. Yonker 6 of 6 (100%) ONC5of6(83%) (Chair)Corp.Gov.3of3(100%) Audit Audit Committee ONC Officer Nomination & Compensation Committee Corp. Gov. Corporate Governance and Nominating Committee Tech Technology Committee 12 Table of Contents Attendance at the Annual Meeting. Although the Company does not have a formal policy that its directors attend the Annual Meeting of Shareholders, it expects them to do so and the Company's directors historically have attended these meetings. All but one of the directors attended the 2010 Annual Meeting of Shareholders. The Board of Directors conducts a meeting directly after the Annual Meeting of Shareholders. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of shares of the Company’s common stock by persons known by the Company to beneficially own more than five percent of the outstanding shares: Common Stock Name and Address of Owner (1) Number of Shares Owned and Nature of Interest Percent of Class Wellington Management Company, LLP (2) 280 Congress Street Boston, Massachusetts 02110 FMR LLC and affiliates (3) 82 Devonshire Street Boston, Massachusetts 02109 Mario J. Gabelli and affiliates (4) One Corporate Center Rye, New York 10580-1435 BlackRock, Inc. (5) 40 East 52nd Street New York, New York 10022-5911 The number of shares is as of the date the shareholder reported the holdings in filings under the Exchange Act, unless more recent information was provided. The above beneficial ownership information is based on information furnished by the specified persons and is determined in accordance with Exchange Act Rule 13d-3, and other facts known to the Company. Based on Amendment No. 3 to Schedule 13G filed under the Exchange Act, dated February 14, 2011. Wellington Management Company, LLP has the shared power to vote or direct the vote of the reported shares and shared power to dispose or to direct the disposition of the reported shares. Based on Amendment No. 1 to Schedule 13G filed under the Exchange Act, dated February 11, 2011. FMR, LLC and certain affiliated entities and individuals have the sole power to vote or direct the vote of 760,580 of the reported shares and have sole power to dispose or direct the disposition of the reported shares. Based on Schedule 13D filed under the Exchange Act, dated March 23, 2010. Each reporting person included in the Schedule 13D: Gabelli Funds, LLC; GAMCO Asset Management Inc. ("GAMCO"); Teton Advisors, Inc.; GGCP, Inc.; GAMCO Investors, Inc.; and Mario J. Gabelli, has the sole power to vote or direct the vote and the sole power to dispose or direct the disposition of the reported shares, except that (i) GAMCO does not have authority to vote 126,855 of the reported shares, and (ii) in certain circumstances, proxy voting committees may have voting power over the reported shares. Based on Amendment No. 1 to Schedule 13G filed under the Exchange Act, dated January 21, 2011. BlackRock, Inc. has the sole power to vote or direct the vote and the sole power to dispose or direct the disposition of the reported shares. 13 Table of Contents The following table sets forth information regarding the beneficial ownership of shares of the Company’s common stock as of June 3, 2011 by: · Each Director, Director-Nominee and NEO; and · all Directors and Executive Officers of the Company as a group. Direct Ownership Options Exercisable within 60 days of June3, 2011 Held in 401(k) Retirement Plan Restricted Shares (Not Vested) Total (1) Percent of Class DavidJ.Anderson 0 0 NA 0 0 * CharlesP.Cooley 0 NA 0 * SureshV.Garimella 0 0 0 0 0 * FrankP.Incropera NA 0 * FrankW.Jones(2) NA 0 * DennisJ.Kuester NA 0 * VincentL.Martin(3) NA 0 * LarryO.Moore 0 0 NA 0 0 * GaryL.Neale NA 0 * ChristopherW.Patterson 0 NA 0 * MaryL.Petrovich 0 0 0 0 0 * MarshaC.Williams NA 0 * MichaelT.Yonker NA 0 * ThomasA.Burke * MichaelB.Lucareli * KlausA.Feldmann 0 * ThomasF.Marry * MargaretC.Kelsey * ScottL.Bowser * All directors and executive officers as a group (18 persons) * Represents less than 1 percent of the class. Includes shares of common stock that are issuable upon the exercise of stock options exercisable within 60 days of the record date. Such information is not necessarily to be construed as an admission of beneficial ownership. Mr. Jones shares the power to vote and dispose of 11,295 shares of common stock with his spouse. Mr. Martin shares the power to vote and dispose of 25,000 shares of common stock with his spouse. 14 Table of Contents COMPENSATION OF DIRECTORS Employees of Modine do not receive any compensation for serving on the board. For the 2011 fiscal year, non-employee directors, including the Chairman of the Board, received the following: an annual retainer of $35,000, payable quarterly; $1,750 for each board meeting attended in person; $1,500 for each committee meeting attended in person; an annual retainer of $5,000 for acting as Chair of the ONC Committee, Nominating Committee or Technology Committee and an annual retainer of $10,000 for acting as Chair of the Audit Committee; reimbursement for travel, lodging, and related expenses incurred in attending board and/or committee meetings; and travel-accident and director and officer liability insurance. The 2008 Incentive Compensation Plan (the “Incentive Plan”) gives discretion to the board, or a committee of the board, to grant stock options and stock awards to non-employee directors. The board or the ONC Committee, as applicable, has broad discretionary authority to set the terms of awards under the Incentive Plan. It is the current policy of the Board of Directors to grant unrestricted stock awards to each non-employee director after the annual meeting. The Company granted each non-employee director of the Company (other than the Non-Executive Chairman) 4,264 unrestricted shares of stock after the 2010 Annual Meeting of Shareholders. The Company granted Mr. Neale, the Non-Executive Chairman,10,998 shares of stock at the same time. The Company granted Mr. Neale the greater number of shares to compensate him for his work as Non-Executive Chairman. As Non-Executive Chairman, Mr. Neale, among other duties, generally attends all meetings of the board’s committees but does not receive any attendance fee for those meetings. In October 2010, the ONC Committee recommended, and the board approved, the issuance of additional shares of unrestricted stock to Mr. Neale, with an aggregate value of $15,000, in recognition of the valuable service he has provided to the Company as it went through and recovered from the global recession. The following table sets forth compensation paid to non-employee members of the Company’s Board of Directors in fiscal 2011: Name Fees Paid in Cash ($) Stock Awards ($)(1)(2) Change in Pension Value ($)(3) Total ($) DavidJ.Anderson 0 NA CharlesP.Cooley NA FrankP.Incropera 0 FrankW.Jones DennisJ.Kuester VincentL.Martin LarryO.Moore 0 NA GaryL.Neale ChristopherW.Patterson 0 NA MarshaC.Williams 29 MichaelT.Yonker After the 2010 Annual Meeting of Shareholders, all of the independent directors, other than Mr. Neale, were granted 4,264 shares of unrestricted stock under the Incentive Plan. As explained above, the Company granted 10,998 shares of unrestricted stock to Mr. Neale at that same time, as well as 1,193 shares of unrestricted stock in October 2010. None of the directors included in the table above held any unvested stock awards as of the end of fiscal 2011. As of March 31, 2011, the directors included in the table above held options to purchase shares of common stock, all of which are exercisable, as follows: Mr. Anderson – none; Mr. Cooley – none; Dr. Incropera - 18,438 shares; Mr. Jones - 18,438 shares; Mr. Kuester - 18,438 shares; Mr. Martin - 18,438 shares; Mr. Moore – none; Mr. Neale – 36,876 shares; Mr. Patterson – none; Ms. Williams - 18,438 shares and Mr. Yonker - 18,438 shares. Represents the aggregate grant date fair value of stock grants computed in accordance with Financial Accounting Standards Board (“FASB”) Topic 718. The assumptions used to determine the value of the awards are discussed in Note 23 of the Notes to the Consolidated Financial Statements of the Company contained in the Company’s Form 10-K for the fiscal year ended March 31, 2011. 15 Table of Contents Represents the change in pension value between the end of fiscal 2010 and the end of fiscal 2011 under the Modine Manufacturing Company Director Emeritus Retirement Plan. The change in pension value is solely a result of the change in the interest rate used to calculate the present value of the pension benefit under the Director Emeritus Retirement Plan because no benefits otherwise continue to accrue under that plan. The Company used interest rates of 5.83 percent and 5.93 percent, respectively, to calculate the present value of the pension benefit at March 31, 2011 and March 31, 2010. The Board of Directors adopted the Director Emeritus Retirement Plan pursuant to which any person, other than an employee of the Company, who was or became a director of Modine on or after April 1, 1992 and who retired from the board would be paid a retirement benefit equal to the annualized sum directors were paid for their service to the Company as directors (including board meeting attendance fees but excluding any applicable committee attendance fees) in effect at the time such director ceased his or her service as a director. The retirement benefit continues for the period of time equal in length to the duration of the director's board service. If a director dies before retirement or after retirement during such period, his or her spouse or other beneficiary would receive the benefit. In the event of a change in control (as defined in the Director Emeritus Retirement Plan) of Modine, each eligible director, or his or her spouse or other beneficiary entitled to receive a retirement benefit through him or her, would be entitled to receive a lump-sum payment equal to the present value of the total of all benefit payments that would otherwise be payable under the Director Emeritus Retirement Plan. The retirement benefit is not payable if the director, directly or indirectly, competes with the Company or if the director is convicted of fraud or a felony and such fraud or felony is determined by disinterested members of the Board of Directors to have damaged Modine. Effective July 1, 2000, the Director Emeritus Retirement Plan was frozen with no further benefits accruing under it. All eligible directors who retired prior to July 1, 2000 continue to receive benefits pursuant to the Director Emeritus Retirement Plan. All current directors eligible for participation: Ms. Williams; Messrs. Jones; Kuester; Martin; Neale; and Yonker; and Dr. Incropera, accrued pension benefits pursuant to the Director Emeritus Retirement Plan until July 1, 2000. Share Ownership Guidelines - Directors Effective January 16, 2008, the board adopted share ownership guidelines for incumbent members of the Board of Directors and officers of the Company. The guidelines are set forth in the Company’s Guidelines on Corporate Governance that are available at the Company’s website, www.modine.com. The board believes that in order to further align the interests of members of the board and shareholders, members of the board and officers should have a meaningful personal investment in the Company. Only shares of stock, either restricted or unrestricted, count toward the guideline figures. The guidelines generally provide that by 2013, incumbent directors are expected to hold shares of Company stock with a value of at least three times the value of the director’s annual cash retainer. All directors, except for the three appointed in May 2010, are already in compliance with the guidelines. The share ownership guidelines for officers of the Company are described below in the Compensation Discussion and Analysis – Share Ownership Guidelines - Officers. Compensation-Related Risk Assessment In fiscal 2011, the ONC Committee assessed each element of compensation – base salary; annual cash bonus; long-term incentives – as well as other plans covering employees in international locations to determine whether any of such elements or plans promotes excessive or unreasonable risk-taking. The ONC Committee determined that the Company’s compensation policies and practices encourage behaviors that drive the performance of the Company as a whole and balance short-term results with longer-term results, again, in the interests of shareholders. The ONC Committee determined that any risks arising from the Company’s compensation policies and practices are not reasonably likely to have a material adverse effect on the Company. COMPENSATION DISCUSSION AND ANALYSIS Introduction This Compensation Discussion and Analysis describes the material components of compensation paid to Modine’s named executive officers (“NEOs”) in the 2011 Summary Compensation Table on page 27. The Company’s NEOs are: · Thomas A. Burke, President and CEO; · Michael B. Lucareli, Vice President, Finance, CFO and Treasurer; · Klaus A. Feldmann, former Regional Vice President – Europe; · Thomas F. Marry, Executive Vice President – Europe, Asia & Commercial Products Group; · Scott L. Bowser – Regional Vice President – Americas; and · Margaret C. Kelsey, Vice President – Corporate Development, General Counsel and Secretary. 16 Table of Contents Other than the Principal Executive Officer and Principal Financial Officer, Messrs. Feldmann, Marry and Bowser and Ms. Kelsey were the four most highly compensated executive officers as of March 31, 2011. The compensation for these individuals is listed in the tables on pages 27 through 33 of this Proxy Statement. In this Compensation Discussion and Analysis, we will also explain the objectives of our compensation programs, why we pay the compensation we do and how that fits with the Company’s commitment to provide value to our shareholders. Executive Summary Executive Compensation Philosophy The ONC Committee seeks to pay our NEOs fairly for performance. The ONC Committee believes this approach will enhance shareholder return over the long term. Goals of the Executive Compensation Program The ONC Committee seeks to help the Company achieve its short- and long-term financial goals and encourage its executive officers to act as owners of the Company. The ONC Committee believes these goals can be accomplished through a compensation program that provides a balanced mix of cash and equity-based compensation. Base salary is designed to attract and retain executives by compensating them for their day-to-day activities, level of responsibility and sustained individual performance. The annual cash incentive is intended to reward the achievement of annual operating goals that are critical to the Company’s short-term business objectives. The equity portion of the compensation package provides incentives that are intended to align the executives’ returns with those of shareholders, encourage long-term retention and reward the executive for the Company’s superior long-term performance. Alignment of Objectives/Philosophy with Results The ONC Committee believes the structure of its executive compensation program contributed to our improved financial condition in fiscal 2011. In fiscal 2011, the Company, among other things: · Improved its gross margin to 16.0 percent from 14.8 percent in fiscal 2010; · Recorded net income from continuing operations of $9.2 million, or $0.20 per share – the Company’s first profit in four years; · Increased net sales to $1,448.2 million from $1,162.6 million in fiscal 2010, a 25 percent increase; · Neared completion of its planned footprint changes which, in combination with increased sales, boosted asset turnover and gross margin; · Refinanced its revolving credit facility and outstanding debt which extended the maturity of the outstanding debt obligations, provided the Company with a long-term source of financing at a reduced rate and significantly eased the covenants to which the Company is subject; and · Continued its focus on developing new and expanded proprietary technology that is of more value in the marketplace – such as exhaust gas recirculation coolers and Origami™ radiators and condensers – in order to secure more favorable pricing terms from customers. Fiscal 2011 Compensation Highlights The ONC Committee took the following actions in fiscal 2011: · Hired Farient Advisors LLC to act as its independent, executive compensation consultant; · Approved Adjusted Operating Margin and Asset Turnover as the performance metrics in its Management Incentive Plan (the “MIP”), the short-term, performance-based cash award plan to incentivize meeting and exceeding the Company’s annual operating plan; 17 Table of Contents · Approved Adjusted Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) growth and Return on Average Capital Employed (“ROACE”) as the performance metrics in its long-term, performance-based equity incentive plan; · Increased CEO salary to reflect performance and better meet its objective of offering competitive compensation by paying at the median of Modine’s peer group companies; and · Reviewed and revised the composition of the Company’s Peer Group used for CEO and CFO pay and company performance comparisons. Pay for Performance The ONC Committee believes that the Company’s compensation program should encourage management to create long-term, sustained value for shareholders and to act like owners of the Company. To achieve this objective, the compensation program is designed to balance short- and long-term considerations while rewarding management in a way that reflects the Company’s performance over time. The ONC Committee further supports this objective with a strong pay for performance philosophy. The key elements of Modine’s executive pay program that support the pay for performance philosophy include: § A median pay positioning strategy that targets total pay at the median of the market, and allows actual pay to vary from the median based on higher or lower performance, i.e., above median for above market performance and below median for below market performance; § A significant portion of compensation tied to performance, including short-term incentives tied to strong operational and financial performance, and long-term incentives directly linked to shareholder interests insofar as they are tied to share price; § Use of operational and financial measures for incentives that balance strong growth and returns and provide a strong link to shareholder value over time; § A strong weighting on equity-based long-term incentives, including restricted stock, stock options, and performance stock, that tie to the share price; and § Share ownership guidelines (described on pages 25-26), requiring that executives be meaningfully invested in the Company’s stock, and therefore be personally invested in the Company’s performance. In 2011, the ONC Committee requested that Farient Advisors LLC, the ONC Committee’s independent compensation consultant, assess the relationship between our executive pay and performance over time. Farient’s analysis of the Company’s pay for performance indicates that Modine’s CEO pay has historically been and continues to be strongly aligned with the Company’s performance and shareholder interests. Farient’s analysis indicates that Modine’s CEO compensation is both reasonable and closely correlated to Company performance over time. Composition of ONC Committee The ONC Committee is composed exclusively of non-employee, independent directors. Ms. Williams, the recently retired Senior Vice President and Chief Financial Officer of Orbitz Worldwide, Inc., is the chairperson of the ONC Committee, and Messrs. Kuester, Martin, Moore, Patterson and Yonker serve as members. All of these individuals are seasoned executives with extensive managerial experience. Many of the members of the ONC Committee serve on other boards of public companies and have significant experience serving on Modine’s Board of Directors. Please see Item 1 – Election of Directors above for additional information concerning the members of the ONC Committee, other than Mr. Martin. Mr. Martin is retired. Prior to his retirement, Mr. Martin served as the Chief Executive Officer and Chairman of Jason Incorporated, a diversified manufacturing company. Role of the ONC Committee The ONC Committee oversees and provides strategic direction to management regarding the Company’s executive compensation practices. The ONC Committee reviews the performance of the executive officers, other than the CEO, and works in conjunction with the Nominating Committee to review the performance of the CEO; reviews candidates for positions as officers; makes recommendations to the board on officer candidates; makes recommendations to the board on compensation of the CEO; establishes, with CEO input, the compensation of non-CEO executive officers and other officers of the Company; considers recommendations made by its compensation consultant relating to director compensation and presents those recommendations to the board; administers the incentive compensation plans in which executive officers and directors participate; and reviews the Company’s benefit programs made available to some or all employees of the Company. 18 Table of Contents Role of Compensation Consultant In August 2010, the ONC Committee retained Farient Advisors LLC as its independent executive compensation consultant replacing Towers Watson. Farient reports directly to the ONC Committee and provides no services to the Company. A representative of Farient attends meetings of the ONC Committee and communicates with the Chair of the ONC Committee between meetings. Farient conducted a comprehensive benchmarking analysis of the Company’s pay levels for the CEO, non-CEO executive officers and other officers of the Company, by pay component, using proxy data of the peer companies and compensation survey data. In addition, Farient benchmarked the Company’s executive pay programs and practices, including severance and change-in-control arrangements, as well as its goals and performance. The ONC Committee considered Farient’s analyses in determining its decisions; however, the ONC Committee made all decisions regarding the compensation of Modine’s officers, including its NEOs. Additionally, Farient updated the ONC Committee on regulatory and market trends and assisted with the benchmarking of Board of Director compensation practices and levels. Role of the CEO Mr. Burke, as CEO, recommends to the ONC Committee any compensation changes affecting the Company’s officers, including the other NEOs. Mr. Burke reviews with the ONC Committee the performance and leadership behavior goals and expectations of each officer and the level of achievement of those goals as well as the Company’s performance during the fiscal year. The ONC Committee reviews Mr. Burke’s recommendations and either approves or does not approve any compensation changes affecting officers of the Company. Mr. Burke has no role in setting his own compensation. Market Benchmarking of Executive Pay The ONC Committee targets total pay, as well as each element of compensation, at the median of a peer group of companies for the CEO and CFO and at the median of a broad survey of manufacturing companies for the other NEOs. The ONC Committee believes that targeting the median is an objective way of ensuring that the Company’s executive compensation practices are competitive and reasonable relative to the broader market. Actual pay may vary from the median based on differences in individual performance, job responsibilities, tenure and experience for the individuals being compared, as well as based on actual performance of the Company. Use of Peer Group In the fall of 2010, the ONC Committee directed Farient to review the composition of the Company’s peer group. The peer group was selected to ensure that the companies in the peer group have the characteristics and markets similar to those in which the Company generally competes for talent. The factors the ONC Committee determined to be important in selecting the peer group were: · Industry: industrial machinery; construction and farm machinery and heavy trucks; auto parts and equipment; electrical components and equipment and building products (HVAC related); · Company size: revenues between $500 million and $3 billion (approximately ½ to 2 times Modine’s revenue); and · Business model: product lines and customer markets. The following is the list of the 18 companies in the Company’s peer group for fiscal 2011: AmericanAxle&Manufacturing DonaldsonCompany,Inc. Sauer-DanfossInc. AMETEKInc. EnerSysInc. StoneridgeInc. AOSmithCorp. GentexCorp. Thomas&BettsCorp. BaldorElectricCo. HubbellInc. WABCOHoldingsInc. Briggs&StrattonCorp. MuellerIndustries,Inc. WabtecCorp. CommercialVehicleGroupInc. Regal-BeloitCorp. WoodwardInc. The ONC Committee uses the publically available peer group data to assist in the evaluation of the: · pay levels of the Company’s CEO and CFO; · Company’s pay practices; and · Company’s relative performance and relative pay for performance for specified periods of time for the CEO and CFO. 19 Table of Contents Use of Compensation Survey Data The ONC Committee also uses survey data compiled by Mercer from manufacturing companies with revenues between approximately $500 million and $3 billion to evaluate competitive pay levels of officers and other key employees in addition to those of the CEO and CFO. Mercer did not provide the ONC Committee with, and the ONC Committee was not aware of, the identities of the companies that participated in the survey. The ONC Committee recognizes that the Company attracts employees from a broad range of companies and its comparison data reflects that fact. The ONC Committee does not use the survey data in a formulaic manner. If the compensation of the NEO is greater or less than the median in the survey for the same job, the ONC Committee will take the survey information into account when setting base salary, cash incentive targets and long-term incentive target value but will also exercise its discretion taking into account the individual’s performance, tenure, experience and changes in job responsibilities when it makes decisions regarding compensation. Overall Goals of the Executive Compensation Program The ONC Committee sets the compensation philosophy at Modine. In determining the philosophy, the ONC Committee seeks to help the Company achieve its short- and long-term financial goals and encourage its executive officers to act as owners of the Company. In addition, the ONC Committee focuses on attracting and retaining employees who are qualified, motivated and committed to excellence. The ONC Committee believes these goals can be accomplished through a compensation program that provides a balanced mix of cash and equity-based compensation. Base salary is designed to attract and retain executives by compensating them for their day-to-day activities, level of responsibility and sustained individual performance. The annual cash incentive is intended to reward the achievement of annual operating goals that are critical to the Company’s short-term business objectives. The equity portion of the compensation package provides incentives that are intended to align the executives’ returns with those of shareholders, encourages long-term retention and rewards the executive for the Company’s superior long-term performance. The ONC Committee’s actions are guided by the following beliefs: · Compensation is a primary factor in attracting and retaining employees and Modine's goals can only be achieved if it attracts and retains qualified and highly skilled people; · All elements of executive compensation, including base salary, targeted annual incentives (cash-based), and targeted long-term incentives (stock-based), are set to levels that the ONC Committee believes ensure that executives are fairly, but not excessively, compensated; · Strong financial and operational performance is expected and shareholder value must be preserved and enhanced over time; · Compensation must be linked to the interests of shareholders and the most effective means of ensuring this linkage is by granting equity incentives such as stock awards, stock options and performance stock awards; · Operating units of the Company are interdependent and the Company, as a whole, benefits from cooperation and close collaboration among individual units so it is important in the Company’s incentive plans to reward overall corporate results rather than the performance of any single operating unit; and · The executive compensation program should reflect the economic condition of the Company, as well as Company performance relative to peers so in a year in which the Company underperforms, the compensation of the executive officers should be lower than in years when the Company is achieving or exceeding its objectives. As reflected in this Compensation Discussion and Analysis, the ONC Committee believes the compensation program is aligned with these principles. Treatment of the CEO The CEO participates in the same programs and receives compensation based generally on the same factors as the other NEOs. However, the level of the CEO’s compensation is even more heavily dependent upon the Company’s performance than the other NEOs. Mr. Burke’s overall compensation reflects a greater degree of policy- and decision-making authority and a higher level of responsibility with respect to the strategic direction and financial and operational results of the Company. Given his key role in policy- and decision-making, the ONC Committee believes that the CEO’s compensation should be weighted more heavily toward equity awards so his compensation more directly correlates with the Company’s performance. 20 Table of Contents Elements of Executive Compensation for Fiscal 2011 The following is a summary of the elements of the Company’s executive pay program: Pay Element Competitive Positioning Program Objectives Time Horizon Performance Measures for Fiscal 2011 Base Salary ·Key personnel attraction and retention ·Annual ·Individual performance ·Length of time in the position ·Consistency of performance ·Changes in job responsibility Management Incentive Plan ·Motivate and reward for achieving objectives ·Annual ·Adjusted Operating Income (50%) ·Asset Turnover (50%) Long-term Incentive Plans (% of total Long-Term Incentive Plan Value) ·Performance Stock Awards (60%) Compares to 50th percentile, but uses judgment to determine actual pay ·Align executive’s returns with those of shareholders ·Encourage long-term retention ·Reward for superior long-term performance ·3 year performance period with payout upon certification of results ·EBITDA Growth (60%) ·ROACE (40%) ·Retention Restricted Stock Awards (20%) ·Reward employees for their continued commitment to the Company ·4-year ratable vesting ·Retention ·Stock Options (20%) ·Focus executives on driving long-term performance ·3-year ratable vesting (25% vest immediately, 25% vest on each subsequent anniversary for the three years following grant); 10-year term ·Stock price appreciation Base Salary Base salary is designed to attract and retain executives by compensating them for their day-to-day activities, level of responsibility and sustained individual performance. Individual performance, based upon achievement of the employee’s performance management plan, is a key component in determining base salary and any adjustments to base salary, and is a subjective determination made by the ONC Committee and, for the NEOs other than the CEO, the CEO. The determination of base salary affects every other element of executive compensation because all of the other components of executive compensation, including short-term, performance-based awards, long-term incentive compensation payouts, retirement benefits and severance, are determined based on the amount of the individual’s base salary. The ONC Committee annually reviews base salaries to ensure that, on the basis of responsibility, performance and job scope, the compensation levels are in keeping with the ONC Committee's principles. CEO Base Salary The Nominating Committee, working with the ONC Committee, subjectively evaluates the individual performance of the Company’s CEO by evaluating Mr. Burke’s achievement of his performance management plan goals. The ONC Committee recommends the CEO’s base salary to the Board of Directors based upon this evaluation. The ONC Committee, with input from the Chairman of the Board, and with the use of survey data and peer group data, determined that Mr. Burke’s base salary was inadequate given his significant role in successfully managing the Company through the recent economic downturn. Mr. Burke’s salary at the start of fiscal 2011 was 84% of the median indicated by survey data and 78% of the median using Peer Group data. The ONC Committee increased Mr. Burke’s salary from $627,750 to $722,000 effective on July 1, 2010, putting Mr. Burke’s salary at 96.9% of the median indicated by the survey data. 21 Table of Contents Retention Plan In the face of the departure of two key members of the Company’s management in the fourth quarter of fiscal 2009, the ONC Committee instituted an Executive Council Retention Plan to attempt to ensure the stability of the Company’s senior management team through the global recession. Under the retention plan, all members of the Executive Council, other than Mr. Burke who declined to participate in the retention plan, were to be paid a bonus in an amount equal to one year’s salary (as of April 1, 2009) in three equal installments. The first installment was paid in fiscal 2010. The second installment was paid in October 2010. The Company paid retention payments to the NEOs in the following amounts in fiscal 2011: Mr. Lucareli - $63,333; Mr. Feldmann – 97,882€ (the equivalent of $138,741 at March 31, 2011); Mr. Marry - $96,667; Mr. Bowser - $83,333; and Ms. Kelsey - $83,333. The third, and final, payment under the retention plan was made in April 2011. Short-Term, Performance-Based Cash Award The Management Incentive Plan (the “MIP”) is Modine’s broadly applicable short-term, performance cash award plan designed to motivate and reward the Company’s leaders. All NEOs participate in the MIP. The ONC Committee’s objectives for the MIP are to encourage continuous (short-term) operational improvements with metrics that also drive total shareholder return. The ONC Committee believes the MIP metrics should be challenging but achievable and well-defined so they are understood by the MIP participants and, accordingly, actively drive results. For fiscal 2011, the ONC Committee re-instituted Threshold, Target and Maximum levels of payment under the MIP after having departed from this practice in fiscal 2010 due to the Company’s specific financial circumstances during that year. The ONC Committee approved the use of an Adjusted Operating Margin metric and an Asset Turnover metric for the fiscal 2011 MIP. Each metric is a critical driver of Return on Average Capital Employed. Adjusted Operating Margin is determined by dividing Operating Income (excluding certain non-cash charges and cash restructuring charges) by Sales. Asset Turnover is determined by dividing Revenue by average Assets. Each metric is independent of the other metric and the two are weighted equally. The ONC Committee included Asset Turnover in the MIP to drive efficiency in the use of assets and focus MIP participants on managing costs. The ONC Committee chose these metrics because of their link to shareholder value and Return on Average Capital Employed. The two metrics were also chosen in order to strike a balance between profitability (Adjusted Operating Margin) and asset efficiency (Asset Turnover). In addition, the business leaders of the Company are familiar with these metrics and recognize the link to performance throughout the organization at all levels, including the manufacturing plant level. The ONC Committee linked the MIP metrics to the Company’s fiscal 2011 Annual Operating Plan (“AOP”) and set the Target for each metric at the achievement of the AOP. The ONC Committee set the MIP metrics and levels at its meeting in May 2010 at which time concern for a double-dip recession was high and the economy was volatile. The ONC Committee determined that consistency between the AOP approved by the Board of Directors and the MIP metric levels was critical for the Company’s recovery. The ONC Committee recognized the very low levels from which the Company was moving at that time and the significant financial obstacles that the Company was facing, including, but not limited to, restructuring of the Company’s manufacturing footprint in Europe, the continuing global economic weakness, volume fluctuations, increases in raw materials prices, exchange rate volatility and increasing pension expense. At Target, the ONC Committee determined that the shareholders would receive 65 percent of the benefit of the increased performance and MIP participants would receive 35 percent of the benefit. The 2011 MIP paid at Maximum and the Company’s shareholders received 66 percent and the participants in the MIP received 34 percent of the increased performance. The specific levels of MIP metrics for fiscal 2011 as well as fiscal 2010 results for comparison are as follows: FY10 FY11 Plan Threshold Target Maximum Adj. Oper. Margin 1.5% 0.4% - 0.4% 1.8% Asset Turnover 2.68 times 2.87 times 2.70 times 2.76 times 2.90 times The MIP payments are set as a percentage of salary and the NEO’s MIP levels were as follows: Percentage of Salary Burke Lucareli Feldmann Marry Bowser Kelsey Adjusted Operating Margin 0.4% (Target) 50
